                                                
Exhibit 10.4                                                

RELEASE OF GUARANTOR

Dated as of June 30, 2015
THIS RELEASE OF GUARANTOR (this “Release”) is executed and delivered by Digital
Realty Trust, L.P. (the “Company”), Prudential Investment Management, Inc.
(“PIM”) and the other Purchasers party to the Note Agreement referred to below.
PRELIMINARY STATEMENTS:
(1)The Company, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Company party thereto and the Purchasers from time to time
party thereto have entered into an Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of November 3, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Note Agreement”). Capitalized
terms not otherwise defined in this Release have the same meanings as specified
in the Note Agreement.
(2)The Company has requested that Digital 720 2nd, LLC be released from its
obligations as a Subsidiary Guarantor and the Required Holders have agreed to
effect such release on the terms and subject to the conditions hereinafter set
forth.
SECTION 1.    Release of Obligations. Upon the occurrence of the Release
Effective Date (as defined in Section 3 below), Digital 720 2nd, LLC shall be
released in full from its obligations under the Note Agreement (including,
without limitation, its obligations as a Subsidiary Guarantor under Section 21
of the Note Agreement) and the other Transaction Documents.
SECTION 2.    Representations and Warranties. The Company hereby represents and
warrants that the representations and warranties contained in Section 5 of the
Note Agreement are correct on and as of the Release Effective Date (as defined
below), immediately before and immediately after giving effect to this Release,
as though made on and as of such date (except for any such representation and
warranty that, by its terms, refers to an earlier date, in which case such
representation and warranty is correct as of such earlier date).
SECTION 3.    Conditions of Effectiveness. This Release shall become effective
as of the first date (the “Release Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:
(a)    The Purchasers shall have received (i) counterparts of this Release
executed by the parties hereto, and (ii) the consent attached hereto (the
“Consent”) executed by each of the Guarantors (other than Digital 720 2nd, LLC).
(b)    The representations and warranties of each of the Credit Parties in
Section 5 of the Note Agreement shall be correct on and as of the Release
Effective Date, immediately before and, in the case of each of the Credit
Parties other than Digital 720 2nd, LLC, immediately after giving effect to this
Release, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case such representation and warranty shall be correct as of such earlier
date).
(c)    No event shall have occurred and be continuing, immediately before or
immediately after the effectiveness of this Release, that constitutes a Default.
(d)    All of the reasonable out-of-pocket fees and expenses of PIM (including
the reasonable fees and expenses of counsel for PIM) due and payable on the
Release Effective Date shall have been paid in full.
This Release is subject to the provisions of Section 18 of the Note Agreement.

 
 
 




--------------------------------------------------------------------------------



SECTION 4.    Reference to and Effect on the Transaction Documents.
(a)     On and after the effectiveness of this Release, each reference in the
Note Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Note Agreement, and each reference in each of the other
Transaction Documents to the “Agreement”, “Note Agreement”, “thereunder”,
“thereof” or words of like import referring to the Note Agreement, shall mean
and be a reference to the Note Agreement, after giving effect to this Release.
(b)    On and after the effectiveness of this Release, each reference in the
Note Agreement or other Transaction Document to “Guarantor”, “Guarantors”,
“Subsidiary Guarantor”, or “Subsidiary Guarantors” shall mean and be a reference
to the applicable term after giving effect to this Release.
(c)    The Note Agreement, after giving effect to this Release, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
(d)    Except for the release of Digital 720 2nd, LLC as provided in Section 1
of this Release, the execution, delivery and effectiveness of this Release shall
not operate as a waiver of any right, power or remedy of any holder of a Note or
PIM under any of the Transaction Documents, nor constitute a waiver of any
provision of any of the Transaction Documents.
SECTION 5.    Costs and Expenses. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of PIM in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Release and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for PIM) in accordance with the terms of Section 16 of the Note
Agreement.
SECTION 6.    Execution in Counterparts. This Release may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Release by facsimile or
email shall be effective as delivery of a manually executed counterpart of this
Release.
SECTION 7.    Governing Law. This Release shall be governed by, and construed in
accordance with, the laws of the State of New York, excluding any choice-of-law
principles of the law of such state that would permit the application of the
laws of a jurisdiction other than such state.
[Balance of page intentionally left blank.]



 
2
 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Release to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
COMPANY:
DIGITAL REALTY TRUST, L.P.
By: DIGITAL REALTY TRUST, INC.,
its sole general partner


By: /s/ Matt Mercier
Name: Matt Mercier
Title: Senior Vice President, Finance
ACKNOWLEDGED AND AGREED BY RELEASED SUBSIDIARY GUARANTOR:
DIGITAL 720 2ND, LLC


By: DIGITAL REALTY TRUST, L.P.,
its sole member and manager


By: DIGITAL REALTY TRUST, INC.,
its sole general partner


By: /s/ Matt Mercier
Name: Matt Mercier
Title: Senior Vice President, Finance





 




--------------------------------------------------------------------------------



PURCHASERS:
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President






PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By: Prudential Investment Management, Inc., as investment manager
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President




UNITED OF OMAHA LIFE INSURANCE COMPANY
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as its General Partner)
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President



 




--------------------------------------------------------------------------------



PRUCO LIFE INSURANCE COMPANY
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President


UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
By: Prudential Investment Management, Inc., as investment manager
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President




PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY
By: Prudential Investment Management, Inc., as investment manager
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President




PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION
By: Prudential Investment Management, Inc., as investment manager
By:    /s/ Stephen Domeier

Name: Stephen Domeier
Title: Vice President



 




--------------------------------------------------------------------------------



CONSENT
Dated as of June 30, 2015
Each of the undersigned, as a Guarantor under the Note Agreement referred to in
the foregoing Release, hereby consents to such Release and hereby confirms and
agrees that notwithstanding the effectiveness of such Release, the Multiparty
Guaranty contained in the Note Agreement is and shall continue to be in full
force and effect with respect to the undersigned Guarantors and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Release, each reference in the Transaction Documents to
the “Agreement”, “Note Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Note Agreement, after giving effect
to such Release.




THE GUARANTORS:


DIGITAL REALTY TRUST, INC.




By: /s/ Matt Mercier
Name: Matt Mercier
Title: Senior Vice President, Finance






GLOBAL RIVERSIDE, LLC


By:    DIGITAL REALTY TRUST, L.P.,
its member and manager
    
By:     DIGITAL REALTY TRUST, INC., its sole general partner




By:    /s/ Matt Mercier
Name: Matt Mercier
Title: Senior Vice President, Finance




DIGITAL EAST CORNELL, LLC


By:    DIGITAL REALTY TRUST, L.P.,
its member and manager
    
By:     DIGITAL REALTY TRUST INC., its sole general partner




By:    /s/ Matt Mercier
Name: Matt Mercier
Title: Senior Vice President, Finance

 


